SHARE EXCHANGE AGREEMENT by and among Top Favour Limited (“Top Favour“) a British Virgin Islandsinternational business company, and the Shareholders of Top Favour, on the one hand; and Ableauctions.com, Inc. (“Ableauctions”), a Florida corporation, and Certain Shareholders of Ableauctions, on the other hand July 17, 2009 SHARE EXCHANGE AGREEMENT This Share Exchange Agreement, dated as of July 17, 2009 (this “Agreement”), is made and entered into by and among Top Favour Limited, an international business company incorporated in the British Virgin Islands (“Top Favour”), and the shareholders of Top Favour (“Top Favour Shareholders”) listed on the Signature Pages for Top Favour Shareholders that are attached hereto, on the one hand; and Ableauctions.com, Inc., a Florida corporation (“Ableauctions”), and the shareholders or noteholders of Ableauctions listed on the signature page for Ableauctions Shareholders that is attached hereto (the “Ableauctions
